IN THE
                         TENTH COURT OF APPEALS

                                 No. 10-13-00385-CV

TC & C REAL ESTATE HOLDINGS, INC.,
                                                         Appellant
v.

DANIEL RAY SHERROD AND WENDY SHERROD,
                                  Appellee


                             From the 87th District Court
                              Limestone County, Texas
                               Trial Court No. 29,970-B


                                      ORDER


      Appellant’s Unopposed Motion for Extension of Time to File Appellant’s Motion

for Rehearing is granted. Appellant’s motion for rehearing is due to be filed in this

Court by September 19, 2014.




                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed September 11, 2014




TC & C Real Estate Holdings, Inc. v. Sherrod   Page 2